UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1286


ANGEL DE LEON,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 25, 2010             Decided:   September 3, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Hugo Cesar Castro, Rockville, Maryland, for Petitioner.    Tony
West, Assistant Attorney General, William C. Peachey, Assistant
Director, Rebecca Hoffberg, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Angel     De    Leon,    a     native     and    citizen       of    Guatemala,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)        dismissing       his     appeal    from       the    immigration

judge’s denial of his application for adjustment of status.                                 We

have reviewed the record and the Board’s order and affirm the

denial of relief for the reasons stated by the Board.                             In re: De

Leon (B.I.A. Feb. 25, 2010); see Ramirez v. Holder, 609 F.3d

331,    335-37    (4th      Cir.    2010)      (holding      that     an    alien     who    is

inadmissible      under      8     U.S.C.      §   1182(a)(9)(C)(i)(I)            (2006)     is

ineligible       for   adjustment         of       status    pursuant       to    8   U.S.C.

§ 1255(i)       (2006)).          Accordingly,        we     deny    the    petition        for

review.     We dispense with oral argument because the facts and

legal    contentions        are    adequately        presented       in     the    materials

before    the    court      and    argument        would    not     aid    the    decisional

process.

                                                                           PETITION DENIED




                                               2